— In an action, inter alia, to recover damages for breach of contract, the plaintiffs appeal from an order of the Supreme Court, Queens County (Strauss, J.), entered September 2, 2011, which granted the motion of the defendants Portables Unlimited, Inc., and T-Mobile USA, Inc., pursuant to CPLR 7503 (a) to compel arbitration and stay all proceedings in this action.
Ordered that the order is affirmed, with costs.
The plaintiffs’ contention that the Supreme Court should have held an evidentiary hearing prior to reaching a determination on the motion of the defendants Portables Unlimited, Inc. (hereinafter Portables), and T-Mobile USA, Inc. (hereinafter T-Mobile), pursuant to CPLR 7503 (a) to compel arbitration and stay all proceedings in this action, is not properly before this Court, as it is being raised for the first time on appeal (see Waterman v Weinstein Mem. Chapel, 49 AD3d 717 [2008]; Pile v Grant, 41 AD3d 810 [2007]; Evergreen Sys. v Geotech Lizenz, 155 AD2d 584 [1989]).
The plaintiffs’ remaining contentions are also not properly before this Court, as they are being raised for the first time on appeal (see Waterman v Weinstein Mem. Chapel, 49 AD3d 717 [2008]; Pile v Grant, 41 AD3d 810 [2007]; Evergreen Sys. v Geotech Lizenz, 155 AD2d 584 [1989]). Dillon, J.P., Belen, Austin and Sgroi, JJ., concur.